Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a plurality of superimposed annular elements in claim 13 and the vertically extended flap in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: proper antecedent basis should be provided in the specification for the teaching of a plurality of superimposed annular elements in claim 13 and the vertically extended flap, as now recited in claim 17. No new matter should be entered into the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear what the word “substantially” in line 2 is intended to encompass. Also, the term “substantially” is indefinite since the resulting claims do not clearly set forth the meets and bounds of the patent protection desired.
This terminology is repeated throughout the claims.
Claims 11 and 14 indefinite since all that the applicant considers to be encompassed by the phrase “substantially circular arc” cannot be determined. What is a circular arc? Is it a circular or arc shaped?
the applicant is requested to review all of the claims for the purpose of making corrections wherever appropriate but not specifically pointed to, in order to provide appropriate antecedents and to ensure consistency in the numbers of specific elements recited in the claims.
Indication of allowability of some of the claims is being withheld subject to the 35USC 112 rejection set forth above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sontag (US 2016/0144371).
Sontag discloses in Figs 1-12. a crusher (20) with a vertical axis, comprising: a casing 26, closed in an upper region by a cover (36) and in  a downward region by a base (38)[AltContent: ], a rotating shaft (46), multiple movable disc shaped supporting elements (discs 56a and 56b and disc 56c see Fig. 8), each for supporting a plurality of flat crushing elements (58), being keyed to the shaft (46) , two horizontally movable shell assembly sections 30, wherein the crushing elements (58) have circular trajectories with a circumference that at least partially increases from the upper region toward the lower region of the crusher (fig.8 and [0037]-[0038]) which also shows 4 different stages of grinding/crushing), interior wear plates 44 corresponding to a plurality of applied portions                  and a system recovery/outlet 42 proximate to the base. 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sontag in view of Malinak (4,369,548).

Malinak is cited to show desirability, in the relevant art, to connect the hammer/ crushing elements by a hinge elements to at least two of parallel supporting elements (Col. 6 lines 6-25, stating that each hammer is held by a generally U-shaped hammer holder 64, which includes a lower holding flange 68 having lower flange apertures 69, an upper holding flange 70 having upper flange apertures 71 and hinge pin receiving aperture 67. Hammer flange 63 is inserted into the recess or slot between the holding flanges and apertures 65, 69 and 79 are thereby aligned to receive conventional fastening elements 73. It is only these elements which must be removed to replace or repair any individual hammer or impulse bar 62. Each individual hammer can be independently repaired and no other hammer need be impacted on. In previous devices, each of the hammers was placed about an integral hinge pin and therefore all the hammers in any one assembly 60 had to be removed in order to replace any one or more damaged hammers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Sontag with the pivotal hinge elements as taught by Malinak in order so that each individual hammer can be independently repaired. Additionally, note that applicant does not appear to set forth in clear and positive recitation any criticality for the claimed different type of connection or shape of crusher/cover or hammers, nor will that unexpected result occur. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the type of .
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose hammer mills..
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/FAYE FRANCIS/           Primary Examiner, Art Unit 3725